DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2021 has been entered.
 
Response to Amendment
	The amendment filed 07/07/2021 has been entered. Claims 1, 12 and 15 have been amended. Claim 14 was previously cancelled. Claims 1-13 and 15-19 remain pending in this application. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Inoue et al. (Pub. No.: US 2010/0298804 A1).
claim 15, Inoue discloses (figs. 2-3) a flexible multichamber bag (drug container 6) comprising:
	Providing an upper film (front side film 7) and a lower film (rear side film 8) (¶ 0104, ln. 1-3), 
	two or more chambers (first container portion 12, second container portion 13) for pharmaceutical and/or nutritional compounds (¶ 0100, ln. 4-7) separated by at least one peelable seam (weakly sealed portion 10, ¶ 0106, ln. 5-7), made of two essentially coplanar extending flat plastic foils (front side film 7 and rear side film 8, ¶ 0104, ln. 1-3), circumferentially welded together (heavily sealed portion 9, ¶ 0105, ln. 1-3), 
	At least one of the chambers (second container portion 13) having a small volume of less than 100 mL (¶ 0127, ln. 6-7),
	said bag being characterized in that at least one of said two foiled in an area of said at least one chamber having said small volume differing from the coplanarity bent in a shape providing a curved bubble appearance of said two foils in an unfilled and/or filled state of said chambers (see fig. 3). 
The claim limitation “wherein the flexible multichamber bag container is thermoformed from the upper film and the lower film” is being treated as product-by-process.
When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP §2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an 
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to thermoform the upper film and the lower film to form the flexible multichamber bag. The examiner takes an Official Notice that one of ordinary skill in the art would recognize that thermoforming is a suitable and well-known method of forming a flexible bag. 
	
Claim Rejections - 35 USC § 103
Claim 1-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (Pub. No.: US 2006/0093765 A1), in view of Sperko (US Pat. No.: 5,910,138). 
	Regarding claim 1, Mueller discloses (fig. 1-2) a flexible IV container (multi-compartment pouch 10 may comprise flexible material, ¶ 0033, ln. 10-11) for administering a solution, emulsion and/or dispersion of a drug to a patient (¶ 0018, ln. 8-12), comprising:	The flexible IV container formed from an upper film (front sheet 15) and a lower film (rear sheet 17) (¶ 0019, ln. 1-2),
at least two adjacent chambers (compartments 20, 22) divided by a peelable 
At least one or more flushing chambers (20) filled with either:
The same diluent contained in said medication chamber or
A diluent different from the one in said medication chamber but being compatible with said diluent and/or said drug respectively intended to be present in said medication chamber or
A diluent being compatible with said drug pre-diluted in said medication chamber (see claim 23, first compartment having a diluent) and
At least one opening (outlet 60) located in said medication chamber (¶ 0020, ln. 1-3) for filling said flushing chambers and said medication chamber with said diluent and/or drug (outlet 60 may serve role for introducing the components, ¶ 0020, ln. 9-11).
The claim limitations “integrally molded”, “the integrally molded flexible IV container is thermoformed from an upper film and a lower film” and “at least one chamber thermoformed from the upper film and the lower film” are being treated as product-by-process.
When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP §2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrally mold the flexible IV container such that it is thermoformed from an upper film and a lower film. The examiner takes Official Notice that one of ordinary skill in the art would recognize that thermoforming and integrally molding are suitable and well-known forms of forming a flexible pouch.  
	Further, Mueller fails to disclose wherein at least one chamber has a curved bubble appearance in an unfilled state. 
Sperko teaches (fig. 9-10) a flexible container (10a) in the same field of endeavor wherein a chamber of formed from an upper film and lower film (sheets 12a, 14a) has a curved bubble appearance in an unfilled state (col. 25, ln. 12-15, see fig. 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one chamber of Mueller such that it has a curved bubble appearance in an unfilled state, as taught by Sperko, in order to provide a chamber with a large capacity (Sperko, col. 25, ln. 8-11). 
Regarding claim 2, Mueller discloses (fig. 1-2) wherein the medication chamber contains one single opening (discharge outlet 60) (¶ 0020, ln. 1-3).
Regarding claim 3, Mueller discloses (fig. 1-2) wherein said opening is an 
Regarding claim 4, Mueller discloses (fig. 1-2) wherein the opening is part of an IV port system (¶ 0020, ln. 1-4).
Regarding claim 5, Mueller discloses (fig. 2) wherein container is a pouch made of two flexible films (front sheet 15 and rear sheet 17) circumferentially welded together (¶ 0019, ln. 1-4, 13-16).
Regarding claim 7, Mueller discloses (figs. 1-2) wherein the container has one medication chamber and one flushing chamber (see figs. 1-2, ¶ 0018, ln. 4-5).
Regarding claim 10, Mueller discloses (figs. 1-2) wherein the flushing chamber is devoid of any openings or access port (see fig. 1-2) but separated from said medication chamber by the peelable seam (¶ 0018, ln. 3-4, 14-17).
Regarding claim 11, Mueller discloses (fig. 1-2) wherein the medication container contains one single opening or access (outlet 60) for filling said medication chamber with a diluent or a prediluted drug (see fig. 1-2, ¶ 0020, ln. 9-11), said opening or access also being suitable for administering the content of said IV container to the patient (¶ 0020, ln. 3-4). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Sperko, as applied to claim 1 above, and further in view of Omori et al. (Pub. No.: US 2008/0044606 A1).
Regarding claim 6, Mueller in view of Sperko fail to teach wherein said medication chamber and/or said flushing chambers respectively contain a 
Omori teaches (figs. 1-2) a flexible IV container (1) in the same field of endeavor wherein the medication chamber (liquid agent compartment 2) contains a solution of NaCl or glucose in water (¶ 0096, ln. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medication chamber of Mueller in view of Sperko such that it contains a solution of NaCl or Glucose in water as taught by Omori in order to provide the medication chamber with a solution suitable for forming a formulated medicament (Omori ¶ 0037, ln. 1-7). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Sperko, as applied to claim 1 above, in view of Inoue et al. (Pub. No.: US 2010/0298804 A1).
Regarding claim 8, Mueller in view of Sperko fail to teach wherein the volume of said medication chamber is in the range of 20 to 1000 mL. 
	Inoue teaches (figs. 2-3) an IV container (drug container 6) in the same field of endeavor wherein the volume of said medication chamber (second container portion 13) is about 100 mL (¶ 0127, ln. 6-7) which overlaps with the claimed range of 20 to 1000 mL.
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medication chamber of Mueller in view of Sperko such 
	Regarding claim 9, Mueller in view of Sperko fail to teach wherein the volume of said flushing chamber is in the range of 10 to 500 mL. 
	Inoue teaches (figs. 2-3) an IV container (drug container 6) in the same field of endeavor wherein the volume of said flushing chamber (first container portion 12) is about 200 mL (¶ 0127, ln. 3-4) which overlaps with the claimed range of 10 to 500 mL. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flushing chamber of Mueller in view of Sperko such that the volume is in the range of 10 to 500 mL as encompassed by Inoue. Changing the volume of the flushing chamber would not change the operation of the device (see MPEP § 2144.04.IV.A.)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller, in view of Peluso et al. (US Pat. No.: 7,678,097), and further in view of Omori. 
	Regarding claim 12, Mueller discloses (fig. 2) a method for manufacturing a flexible IV container (pouch 10) comprising:	Providing two plastic films (front sheet 15, rear sheet 17) (¶ 0019, ln. 1-2, ¶ 0032, ln. 1-2);

Filling said one or more flushing chambers with a diluent being at least a solvent, an emulsion and/or dispersion for a drug to be administered to a patient (see claim 23, first compartment may have a diluent), 
Filling said medication chamber with 
(a') the same diluent as contained in one or more of said flushing chamber(s) followed by adding the drug to said diluent in said medication chamber, or 
(b') a diluent for the drug being different from the one in said flushing chamber(s) but being a solvent, an emulsifier, or a dispersant for the drug followed by adding the drug to said diluent in said medication chamber (see claims 23-24, second compartment having a medicant selected from a suspension) or 
(c') the drug diluted in a solvent, an emulsion or dispersion, containing the drug,
Closing an opening of said IV container by welding including the optional introduction of one or more medical ports (discharge outlet 60) being in connection with said medication chamber (¶ 0060, ln. 1-3, ¶ 0039, ln. 1-8). 
Mueller fails to disclose said medication and one or more flushing chambers being in fluid connection by an open seam, thermoforming said two films by applying a vacuum by two molds on an outer area of said two films, closing said open seam by welding and encapsulating the diluent in said one or more flushing chambers, filling said medication through an opening. 
Peluso teaches (fig. 1) a method of manufacturing an IV container (10) in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mueller such that it comprises the medication chamber and flushing chamber in fluid connection by an open seam, closing said open seam by welding and encapsulating a solution in said one or more flushing chambers and filling said medication through an opening, as taught by Peluso, in order to provide a method for filling the medication and flushing chambers (Peluso col. 5, ln. 57-60). 
Further, Omori teaches a method of manufacturing a flexible IV container (medical duplex 1) in the same field of endeavor, wherein the method comprises thermoforming said two films by applying vacuum by two molds on an outer area of said two films (vacuum forming ¶ 0081, ln. 1-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mueller in view of Peluso such that it comprises thermoforming said two films by applying vacuum by two molds on an outer area of said two films as taught by Omori in order to produce a bag-shaped product (Omori ¶ 0081, ln. 1-10). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Mueller in view of Peluso and further in view of Omori, as applied to claim 12 above, and further in view of Balteau (Pub. No.: US 2009/0166363 A1).
	Regarding claim 13, Mueller in view of Peluso and further in view of Omori fail to teach completely emptying said medication chamber to a giving set, opening said peelable seam between said medication chamber and said flushing chamber(s), mixing the content of said flushing chamber(s) with the remainder contained in said medication chamber and Attorney Docket No.: 6950PATENTemptying the combined remaining content of said medication chamber and said flushing chamber(s) to said giving set.  
	Balteau teaches (fig. 1) a method of manufacturing a flexible IV container (10) in the same field of endeavor comprising: completely emptying a medication chamber (third chamber 50) to a giving set (third chamber can be prefilled with a solution that could be infused alone, ¶ 0023, ln. 9-10, ¶ 0030, ln. 7-8), opening said peelable seam between said medication chamber and said flushing chamber (first chamber 30 has peelable seal 32 that can be opened, ¶ 0025, ln. 1-4), mixing the contents of said flushing chamber with the remainder contained in said medication chamber (once peelable seal 32 is opened, contents from flushing chamber would mix with remainder of contents from medication chamber, ¶ 0027, ln. 1-12) and emptying the combined remaining content of said medication and said flushing chamber to said giving set (¶ 0027, ln. 1-12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mueller in view of Peluso and further in view of Omori such that it includes the steps of Balteau in order to allow all of the contents of the medication chamber to be administered and prevent any . 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue, as applied to claim 15 above in view of Saito et al. (Pub. No.: US 2004/0137177 A1), hereinafter Saito.
	Regarding claim 16, Inoue discloses providing two plastic films (front side film 7 and rear side film 8, ¶ 104, ln. 1-3); circumferentially welding two films (heavily sealed portion 9, ¶ 0105, ln. 1-2) to form one or more chambers (first container portion 12, second container portion 13) separated by at least one peel seam (weakly sealed portion 10, ¶ 0106, ln. 1-6).
	Inoue fails to disclose filling independently said chambers with pharmaceutical and/or nutritional compound, and closing each chamber by welding or introduction of one or more medical ports in connection with one of said chambers. 
	Saito teaches (fig. 1) a method of manufacturing a flexible IV bag (1) in the same field of endeavor comprising filling independently said chambers (chambers A and B) with pharmaceutical and/or nutritional compound (¶ 0146, ln. 1-5) and closing each chamber by welding (¶ 0146, ln. 1-5) or introduction of one or more medical ports (port member 7) in connection with one of said chambers (¶ 0144, ln. 1-3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Inoue such it comprises filling independently said chambers with pharmaceutical and/or nutritional compound, and closing each chamber by welding or introduction of one or more medical ports in connection with one of said chambers, as taught by Saito in order to provides an IV bag 
	Regarding claim 17, Inoue in view of Saito fail to teach mixing the contents of some or all of the elements of the current invention as stated above chambers before administration and optionally administering the mixed content to the patient. 
	Saito teaches mixing the content of some or all chambers before administration (¶ 0024, ln. 19-22) and optionally administering the mixed content to the patient. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the method of Inoue in view of Saito such that it comprises mixing the contents of some or all of the elements of the current invention as stated above chambers before administration and optionally administering the mixed content to the patient, as taught by Saito in order to allow the desired mixture to be formed and administered to the patient. 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Saito as applied to claim 17 above, and further in view of Wieslander et al. (Pub. No.: US 2009/0204098 A1), hereinafter Wieslander ‘098.
	Regarding claim 18, Inoue in view of Saito fail to teach an additional chamber on its top, filled with diluent used to flush the giving set after the administration of the mixed content of the other chambers.  
	Wieslander ‘098 teaches (fig. 6) an IV bag in the same field of endeavor with an additional chamber (fourth compartment 9) on its top (¶ 0070, ln. 1-3, see fig. 6), filled with diluent (¶ 0070, ln. 8-10). While Wieslander ‘098 does not disclose that the additional chamber is used to flush the giving set after the administration of the mixed 
	Regarding claim 19, Inoue discloses wherein the flushing chamber has a blister-like or bubble-like double convex appearance of the films (see fig. 3). 
The claim limitation “obtainable by thermoforming of the films” is being treated as product-by-process.
When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP § 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to thermoform the films to obtain 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues, page 8, that Mueller does not disclose an integrally molded flexible IV container that has a curved bubble appearance in the unfilled state. Mueller is not relied upon to teach this limitation. Applicant argues, page 9, that claim 1 requires that the flexible IV container is thermoformed. As discussed above, the examiner takes Official Notice of this limitation. 
Regarding applicant’s arguments to claim 12, page 10-11, Peluso in view of Wieslander is no longer relied upon in this rejection. 	Applicant's arguments with respect to claims 15-19 have been fully considered but they are not persuasive.
Applicant argues, page 9, that Inoue does not disclose a bubble shaped IV container nor a process for obtaining a bubble shaped IV container. As discussed in the rejection above with respect to claim 15 which relies upon Inoue, Inoue teaches a bubble shaped IV container (see fig. 3). Regarding the process, the examiner takes Official Notice of the process of thermoforming.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MEAGAN NGO/Examiner, Art Unit 3781      

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781